IN THE SUPREME COURT OF THE STATE OF DELAWARE

JACOB CAPOZIO,                          §
                                        §
      Defendant Below,                  §   No. 121, 2020
      Appellant,                        §
                                        §   Court Below: Superior Court
      v.                                §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   Cr. ID No. S1807018071
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                           Submitted: October 6, 2020
                           Decided: October 16, 2020

                                 ORDER

      On July 13, 2020, the Court issued a briefing schedule; the appellant’s opening

brief was due August 27, 2020. On September 2, 2020, the Chief Deputy Clerk sent

a brief delinquency letter to the appellant. On September 21, 2020, the Chief Deputy

Clerk issued a notice, sent by certified mail, directing the appellant to show cause

why his appeal should not be dismissed for his failure to file his opening brief and

appendix. The Court then received the certified mail receipt indicating that the

notice to show cause had been delivered on September 24, 2020. A timely response

to the notice to show cause would have been due on or before October 5, 2020. The

appellant has not responded to the notice to show cause, nor has he filed an opening

brief. Dismissal of the appeal is therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ James T. Vaughn, Jr.
                                    Justice




                                      2